Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4-7, 9-11, 14-16, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vsvolod (2,222,621) view of Revel-Muroz et al. (2016/0375518), Clemm et al. (DE102013006792), Dulaney et al. (6,238,187) and Lawrence et al. (2006/0006158).
Regarding claims 1, 6-7, Vsvolod discloses a method for fabricating an austenitic stainless steel shell weldment, the method comprising: providing a cylindrical shell of austenitic stainless steel having a butt seam; welding the butt seam to close the butt seam with a weld (page 1, column 2 line 50 to page 2 column 1 line 51).  Since Vsvolod discloses welding, there would inherently be a heat affected zone adjoining the weld. 
Vsvolod does not specifically disclose that the butt seam is an open butt seam.  However, Revel-Muroz discloses an open butt seam of an austenitic stainless steel weld (paragraph 00012).  To one skilled in the art at the time of the invention it would have been obvious to have an open butt seam to reduce machining or beveling to 
Vsvolod does not specifically disclose rolling a weld zone collectively comprising the weld and heat affected zone under a compressive force after welding.  However, Clemm discloses rolling a seam after welding steel material (paragraphs 0015-0018).  To one skilled in the art at the time of the invention it would have been obvious to roll the weld seam to introduce compressive forces to increase the strength of the joint (paragraphs 0015-0018).
Vsvolod does not disclose peening the welding zone.  However, Dulaney discloses laser peening a weld zone after welding steel materials (abstract, column 3 lines 52-55).  To one skilled in the art at the time of the invention it would have been obvious to shot peen as taught by Dulaney to induce compressive residual stresses.  
Dulaney does not disclose peening in multiple passes each of the passes being selected to successively and progressively produce wider peened regions.  However Lawrence discloses a laser peening process on a metal that allows for multiple variations of the number of rows, sequences, layers and amount of overlap between adjacent rows (paragraph 0031).  While Lawrence does not disclose a welding process, Lawrence shows that it is known to peen in multiple rows spaced apart and/or overlapping (paragraph 0031).  To one skilled in the art at the time of the invention it would have been obvious to produce multiple passes with overlapping rows as taught by Lawrence to ensure that the entire heat affected zone is peened.  If the entire heat affected zone is not peened, weak areas within the weld zone may remain.  

Regarding claim 5, Vsvolod discloses mechanically cold rolling a flat plate of stainless steel to create the cylinder shell, and wherein the open butt seam is a longitudinal seam created between two opposing edges of the shell (page 1, column 2 line 50 to page 2 column 1 line 51).  
Regarding claims 9 and 18, Lawrence discloses a residual stress field in the weld zone on an exterior of the shell is compressive after the peening step (abstract).  
Regarding claim 10, Revel-Muroz discloses that the open butt seam is a circumferential seam (paragraph 0012, claim 1).  
Regarding claims 11, 15, 16, Vsvolod discloses a method for fabricating a stainless steel shell weldment, the method comprising: rolling a flat workpiece of stainless steel to form a cylindrical shell, opposing side edges of the shell meeting at an longitudinal butt joint (page 1, column 2 line 50 to page 2 column 1 line 51); 
Vsvolod does not specifically disclose that the butt seam is an open butt seam.  However, Revel-Muroz discloses an open butt seam of an austenitic stainless steel weld (paragraph 00012).  To one skilled in the art at the time of the invention it would have been obvious to have an open butt seam to reduce machining or beveling to reduce production time and cost. Having the open joint also ensures that the weld penetrates the entire joint.   

Vsvolod does not disclose peening the welding zone.  However, Dulaney discloses laser peening a weld zone after welding steel materials (abstract, column 3 lines 52-55).  To one skilled in the art at the time of the invention it would have been obvious to shot peen as taught by Dulaney to induce compressive residual stresses.  
Dulaney does not disclose peening in multiple passes each of the passes being selected to successively and progressively produce wider peened regions.  However Lawrence discloses a laser peening process on a metal that allows for multiple variations of the number of rows, sequences, layers and amount of overlap between adjacent rows (paragraph 0031).  While Lawrence does not disclose a welding process, Lawrence shows that it is known to peen in multiple rows spaced apart and/or overlapping (paragraph 0031).  To one skilled in the art at the time of the invention it would have been obvious to produce multiple passes with overlapping rows as taught by Lawrence to ensure that the entire heat affected zone is peened.  If the entire heat affected zone is not peened, weak areas within the weld zone may remain.  

Claims 3 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vsvolod (2,222,621) view of Revel-Muroz et al. (2016/0375518), Clemm et al. (DE102013006792), Dulaney et al. (6,238,187) and Lawrence et al. (2006/0006158) as applied to claim 1 above, and further in view of Parrish (2,618,572) .
.

Claims 8 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vsvolod (2,222,621) view of Revel-Muroz et al. (2016/0375518), Clemm et al. (DE102013006792), Dulaney et al. (6,238,187) and Lawrence et al. (2006/0006158)as applied to claims 1 and 11 above, and further in view of Singh (2017/0110210)
Regarding claim 8, Vsvolod does not disclose that the shell weldment is a spent nuclear fuel canister.13 Attorney Docket No. HOL-117-US However, Singh discloses welding a spent nuclear fuel canister (paragraph 0034).  To one skilled in the art at the time of the invention it would have been obvious to perform the welding method to form a desired final product.  Welding a canister allows for hermetic seals to secure the internal cavity.

  Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sandberg (2,287,198) in view of Vsvolod (2,222,621), Revel-Muroz et al. (2016/0375518), Clemm et al. (DE102013006792), Parrish (2,618,572), Dulaney et al. (6,238,187) and Lawrence et al. (2006/0006158).

Sandberg does not disclose that material is austenitic stainless steel and that the butt seam is an open butt seam.  However, Revel-Muroz discloses an open butt seam of an austenitic stainless steel weld (paragraph 00012).  To one skilled in the art at the time of the invention it would have been obvious to have an open butt seam to reduce machining or beveling to reduce production time and cost. Having the open joint also ensures that the weld penetrates the entire joint.  To one skilled in the art at the time of the invention it would have been obvious to use austenitic stainless steel as austenitic stainless steel is known for its toughness and weldability.  
Sandberg does not disclose that segments have double- V butt seams and peening segments along the welds.  However, Parrish discloses a double-V butt seam 
Sandberg does not disclose applying an inward directed compressive force against the longitudinal and circumferential welds and their heat affected zones by a mechanical roller.  However, Clemm discloses rolling a joint seam with a roller after welding steel material (paragraphs 0015-0018).  To one skilled in the art at the time of the invention it would have been obvious to roll the weld seam to introduce compressive forces to increase the strength of the joint (paragraphs 0015-0018). 
Vsvolod does not disclose peening the welding zone.  However, Dulaney discloses laser peening a weld zone after welding steel materials to induce compressive residual stresses (abstract, column 3 lines 52-55).  To one skilled in the art at the time of the invention it would have been obvious to shot peen as taught by Dulaney to induce compressive residual stresses to prevent a weak joint.  
Dulaney does not disclose peening in multiple passes each of the passes being selected to successively and progressively produce wider peened regions.  However Lawrence discloses a laser peening process on a metal that allows for multiple variations of the number of rows, sequences, layers and amount of overlap between adjacent rows (paragraph 0031).  While Lawrence does not disclose a welding process, Lawrence shows that it is known to peen in multiple rows spaced apart and/or overlapping (paragraph 0031).  To one skilled in the art at the time of the invention it would have been obvious to produce multiple passes with overlapping rows as taught by Lawrence to ensure that the entire heat affected zone is peened.  If the entire heat affected zone is not peened, weak areas within the weld zone may remain.  
.

Response to Arguments
Applicant's arguments filed 1/11/2021 have been fully considered but they are not persuasive.
The Applicant argues that the prior art does not mention eliminating the problem of stress corrosion cracking in stainless steel containment vessels used for storing radioactive nuclear fuel.  
This argument is not commensurate in scope with the claimed invention.  There is no limitation with regards to stress corrosion cracking in stainless steel containment vessels for storing radioactive nuclear fuel.  
The Applicant argues that the claimed method uses a two-step approach to mitigate SCC.  The Applicant adds peening in addition to hard rolling will impart a deep layer of compressive stress. The Applicant argues successively and progressively widening the peening strip or region using subsequent passes as shown in figure 5.  The Applicant argues that none of the prior art the process of combining both rolling and peening to specifically target SCC in stainless steel fuel containment vessels where each peening pass being selected to successively and progressively produce a wider peened region on the sell along the weld zone.  The Applicant argues that Vsvolod only discloses merely a stainless steel shell weldment.  Revel-Muroz only dislcsoes a welding process with an open butts seam weld.  Clemm only discloses rolling a 
The Examiner disagrees.  Again, the argument with respect to the SCC is not commensurate in scope with the claimed invention.  The Examiner does not have to have the same reasoning for performing the claimed process.  Vsvolod rolls a weld zone in order to introduce compressive forces and increase the strength.  Dulaney discloses peening a weld surface to introduce compressive stresses.  This shows that it is well-known to perform these steps on a weld. Performing two well-known processes on a weld is not novel.  By performing both processes there would be a multiplied effect and it would ensure that the compressive stresses are introduced fully and the weld joint is strong.  Rolling is a macro process and would get further down into the weld region.  Peening is a micro process and would get the surface.  There are clear benefits to performing both processes.  The Applicant has not provided any evidence of unexpected results.  While Lawrence does not specifically disclose peening on a weld, Lawrence does teach peening in rows with overlap of each row.  By performing a known overlap peening process, it would ensure that the heat affected zone is completely peened and prevent weak areas from remaining.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN B SAAD whose telephone number is (571)270-3634.  The examiner can normally be reached on Monday-Thursday 7:30a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/ERIN B SAAD/           Primary Examiner, Art Unit 1735